DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed July 22, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the back cover and the roller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE HAVING A CONTACT UNIT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama (US 2020/0243782 A1).
In regard to claim 1, Maruyama teaches a display device, comprising:  a substrate 101 which includes a display area 760 and a non-display area 770 adjacent to the display area 760; a first planarization layer 710 (in 760) which is at least partially disposed in the display area 760; a second planarization layer 710 (in 770) which is disposed in the non-display area 770 and is spaced apart from the first planarization layer 710 (in 760); a contact unit 780 disposed between the first planarization layer 710 (in 760) and the second planarization layer 710 (in 770) in the non-display area 770; and a cathode 718 which extends from the display area 760 to the non-display 
In regard to claim 2, Maruyama teach the contact unit 780 including:  one or more metal layers 709 disposed below the first planarization layer 710 (in 760) and the second planarization layer 710 (in 770); and a transparent conductive layer 711 which is disposed on the first planarization layer 710 (in 760) and the second planarization layer 710 (in 770) and is electrically connected to the one or more metal layers 709 (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 3, Maruyama teaches the transparent conductive layer 711 disposed so as to cover an entire second planarization layer 710 (in 770) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 4, Maruyama teaches an edge of the transparent conductive layer 711 spaced apart from the second planarization layer 710 )in 770) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 5, Maruyama an edge of the transparent conductive layer 711 disposed on the first planarization layer 710 (in 760) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 6, Maruyama teaches a bank 715 which is disposed to cover the edge of the transparent conductive layer 711 on the first planarization layer 710 (in 760) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).
In regard to claim 7, Maruyama teaches an edge of a part of the transparent conductive layer 711 extending outside of the bank 715 protruding more outward than 
In regard to claim 8, Maruyama teaches a plurality of flexible films (in 750) which are connected to the substrate 101 in the non-display area 770, wherein the one or more metal layers 709 extend to outside of the second planarization layer 710 (in 770) to be electrically connected to the plurality of flexible films (in 750) (Figure 7, pages 3-5, paragraphs [0041]-[0053]).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi et al. (US 2021/0091168 A1)	Chung et al. (US 2021/0175321 A1)
Jeong et al. (US 2020/0343331 A1)	Kato (US 2021/0098538 A1)
Kim et al. (US 2020/0219965 A1)		Kim et al. (US 2020/0321415 A1)
Kim et al. (US 2021/0143238 A1)		Lee et al. (US 2020/0365668 A1)
Lhee et al. (US 2020/0258963 A1)	Okabe et al. (US 2021/0036093 A1)
Sung et al. (US 2020/0127233 A1)	Watanabe et al. (US 2021/0057510 A1)
Won et al. (US 2021/0193787 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




IMS
July 7, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822